In an action to declare the nullity of a decree of divorce obtained by defendant Charles A. Perrone in Mexico, said defendant appeals from so much of an order of the Supreme Court, Westchester County, entered May 7, 1965 on reconsideration, as granted to plaintiff a counsel fee in the sum of $750, with a reservation to the trial court as to additional counsel fees, if any. Order modified by reducing the counsel fee to $500; and, as so modified, the order, insofar as appealed from, is affirmed, without costs. Under the cireum*760stances presented, the counsel fee was excessive. Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.